TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00261-CV



                                     Anish Jhaveri, Appellant

                                                  v.

                                      Kelly McBeth, Appellee


      FROM DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-AG-06-000883, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due on December 1, 2014. On counsel’s

motions, the deadline for filing was extended to February 23, 2015.              Appellant’s counsel

subsequently withdrew, and appellant, appearing pro se, has now filed a fourth motion requesting

that the Court extend the time for filing appellant’s brief an additional 90 days. We grant the motion

for extension of time and order appellant to file a brief no later than May 26, 2015. No further

extension of time will be granted, and a failure to comply with this order will result in the dismissal

of this case for want of prosecution. See Tex. R. App. P. 42.3(b).

               It is so ordered this 13th day of March, 2015.



Before Chief Justice Rose, Justices Goodwin and Field